Opinion filed July 10, 2008











 








 




Opinion filed July 10,
2008
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                     Nos. 11-08-00176-CR, 11-08-00177-CR, &
11-08-00178-CR 
                                                    __________
 
                                     JOE C. VELASQUEZ, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 32nd District Court
                                                         Mitchell
County, Texas
                                       Trial
Court Cause Nos. 6477, 7043, & 7045
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
In
all three cases, appellant was convicted of the offense of delivery of a
controlled substance.  Appellant has filed in this court motions to dismiss
these appeals pursuant to Tex. R. App.
P. 42.2.  In the motions, appellant requests that we withdraw his
notices of appeal and dismiss the appeals.  The motions are signed by both
appellant and his attorney.  
The
motions are granted, and the appeals are dismissed.  
 
July 10, 2008                                                                                       PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.